PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Marchese et al.
Application No. 15/823,197
Filed: November 27, 2017
For: METHODS AND SYSTEMS FOR CLASSIFYING DESIGN COMPOSITIONS USING AGGREGATE DATA DERIVED FROM A COMPOSITION COLLECTION 
:
:
:	DECISION ON PETITION
:
:
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 21, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely reply to the Notice of Non-Compliant Amendment (Notice) mailed September 16, 2021, which set a period for reply of two (2) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on November 17, 2021. A Notice of Abandonment was mailed on March 18, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of claim amendments; (2) the petition fee of $525; and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 3649 for appropriate action in the normal course of business on the reply received April 21, 2022.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions
		

cc:	Sarah-Eva Marchese
	319 W. State St.
	Rockford, IL  61101